1                                UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                ***
4     KEVIN JAMES LISLE,                              Case No. 2:03-cv-1006-MMD-CWH
5                                       Petitioner,                    ORDER
             v.
6

7     WILLIAM GITTERE, et al.,
8                                   Respondents.
9

10          Petitioner in this capital habeas corpus action, Kevin James Lisle, filed a document
11   pro se on January 7, 2019 (ECF No. 321) and another on February 19, 2019 (ECF No.
12   327). Those documents have been filed under seal. On March 6, 2019, Respondents filed
13   a motion (ECF No. 334) requesting that Lisle’s two pro se filings be unsealed. Lisle was
14   to file his response to Respondents’ motion by March 20, 2019. (See Order entered March
15   7, 2019 (ECF No. 338); LR 7-2(b).)
16          On March 20, 2019, Lisle filed a motion for extension of time (ECF No. 339),
17   requesting a 21-day extension of time to April 10, 2019, to respond to the motion to unseal
18   documents. Lisle’s counsel states that the extension of time is necessary because of his
19   other responsibilities. Respondents responded to the motion for extension of time on
20   March 26, 2019 (ECF No. 340) indicating that they do not oppose the extension of time
21   requested by Lisle, but requesting that, if it is granted, they be granted at least 21 days to
22   file their reply in support of the motion to unseal documents. Lisle filed a reply in support
23   of his motion for extension of time on March 26, 2019 (ECF No. 341).
24          The Court finds that both Lisle’s and Respondents’ requests for extensions of time
25   are made in good faith and not solely for the purpose of delay, and that there is good
26   cause for the extensions.
27          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 339)
28   is granted. Petitioner will have until April 10, 2019, to respond to the motion to unseal
1    documents (ECF No. 334). Respondents will then have 30 days to file a reply in support

2    of their motion.

3           DATED THIS 26th day of March 2019.

4

5
                                                   MIRANDA M. DU
6                                                  UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               2
